TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 7, 2020



                                      NO. 03-20-00044-CR


                         Carlos Gomez a/k/a Carlos Ulloa, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE KELLY




This is an appeal from the Texas Court of Criminal Appeals’ dismissal of an application for

writ of habeas corpus. Having reviewed the record, it appears that the Court lacks jurisdiction

over this appeal. Therefore, the Court dismisses the appeal for want of jurisdiction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.